DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-10, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 9: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of receive an indication of an interest submitted by a first subscriber or authorized user for display on a user interface, wherein the indication of interest includes an interest in a private security, receive a request to convert the indication of interest into a firm order from the first subscriber or authorized user, the firm order having an economic fee associated therewith, generate a request for authorization information from the first subscriber or authorized user indicating that the first subscriber or authorized user is authorized to convert the Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component (the storage element). The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1, 7 and 18.   Furthermore, the dependent claims 2-6, 8, and 10 do not resolve the issues raised in the independent claim 9.  
Claim 2 recites receiving information associated with the indication of interest from the first subscriber or authorized user and stored in a storage element for review by a second subscriber or authorized user on the user interface.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the receiving the indication of interest comprises receiving trade information including a company name, a number of shares to be traded, a price per share, a magnitude of the economic fee, and an indicator that the indication of interest is a bid or an offer. supra.
Claim 4 recites receiving a request to submit the indication of interest with the trade information associated therewith. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites generating information associated with the company for display on the user interface including a number of indications of interest associated with the company, a number of firm orders associated with the company, and bid offer information associated with the company. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the bid and offer information comprises share price information offered on one or more shares of the company or share price information bid on one or more shares of the company. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites wherein the processor is further configured to receive information associated with the indication of interest from the first subscriber or authorized user and stored in a storage element for review by a second subscriber or authorized user on the user interface. This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites wherein the processor is further programmed to: receive information associated with the indication of interest from the first subscriber or authorized user and stored in a storage element for review by a second subscriber or authorized user on the user interface. This supra.


Claims 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 11: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of transmitting a first user interface to obtain information from a first subscriber or authorized user for an indication of interest in a company, wherein the indication of interest includes an interest in a private security, receiving from the first subscriber or authorized user the information about the indication of interest in the company, the information about the indication of interest in the company being stored in a storage element, receiving information associated with the indication of interest from the first subscriber or authorized user and stored in a storage element for review by a second subscriber or authorized user on the user interface, transmitting to the first subscriber or authorized user a second user interface to obtain instructions to convert the indication of interest into a firm order, the firm order having an economic fee associated therewith, receiving from the first subscriber or authorized user a request to convert the indication of interest into a firm order, transmitting a third user interface to obtain authorization information authorizing the first subscriber or authorized user to convert the 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The display (computer interface) and storage element in the steps is recited at a high level of generality, i.e., as a generic display performing a generic computer function of displaying data and storing data. Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Accordingly, claim 11 is rejected as ineligible for patenting under 35 U.S.C. 101.


Claims 12-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 12: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of generating a window element having along one side a drop down menu list element having a plurality of menu items associated therewith, a plurality of window tab elements disposed in a row along a top portion of the window element, a button element disposed along the top portion of the window, the button element allowing a user to input an indication of interest in a selected company, and a left pane element and right pane element, wherein the right and left pane elements form part of the window, the left pane element displaying on a display element messages associated with selected users of the trading marketplace, and the left pane element displaying on a display information associated with each of the plurality of window tab elements.  In other words, the claim describes a process for generating a display with display elements that display element messages and an indication of interest.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting “by a/the computer,” nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  These limitations are mental processes or organizing human activities (Step 2A1-Yes). 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The window element (computer) in the steps is recited at a high level of generality, i.e., as a generic window for Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim limitations do not provide any advantage or solution to a technical problem. Simply displaying windows, menu, tabs button and pane elements without any disclosing the advantage or solving that the structure provides does not overcome the 101. (See Trading Technologies).
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Furthermore, the dependent claims 13-17 do not resolve the issues raised in the independent claim 12. 
supra.
Claim 14 recites wherein the first menu list element includes a trading menu item element, the second meu item element includes a historical menu item element, and a third menu item element includes a staff menu item element.  This limitation is also part of the abstract idea identified in claim 12, and is similarly rejected under the same rationale as claim 12, supra.
Claim 15 recites wherein the plurality of window tab elements comprise a first tab element for displaying trading activity associated with the trading marketplace.  This limitation is also part of the abstract idea identified in claim 12, and is similarly rejected under the same rationale as claim 12, supra.
Claim 16 recites when the button element is selected, generating a user interface element for display in the window to allow a subscriber or authorized user to submit trading information associated with the selected company.  This limitation is also part of the abstract idea identified in claim 12, and is similarly rejected under the same rationale as claim 12, supra.
Claim 17 recites selecting one of the plurality of menu items of the drop down menu list element, and when selected, generating in the right pane element a plurality of second tab elements disposed in a row.  This limitation is also part of the abstract idea identified in claim 12, and is similarly rejected under the same rationale as claim 12, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7-11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fitzherbert (US 20030014353). 
Regarding claims 1, 7, 9 and 18, Fitzherbert discloses a method, implemented by a computing device, comprising 
receiving an indication of an interest submitted by a first subscriber or authorized user for display on a user interface (Para. 4, 6, 14), 
wherein the indication of interest includes an interest in a private security (Para. 4, 6, 14), 
receiving a request to convert the indication of interest into a firm order from the first subscriber or authorized user (Para. 14, 15, 53, 56, and 67), 
(Para. 30, 56 and 72, including bids), 
generating a request for authorization information from the first subscriber or authorized user indicating that the first subscriber or authorized user is authorized to convert the indication of interest into a firm order (Para. 44-45, 56, and 67), 
if the first subscriber or authorized user is authorized to submit the firm order, receiving authorization information from the first subscriber or authorized user, said authorization information being stored in the storage element (Para. 27, 51 and 65), 
converting the indication of interest into the firm order (Para. 53, 56, and 67),  
placing the firm order into a digital trading marketplace (Para. 13, 27 and 67),
receiving a request from the second subscriber or authorized user to proceed with a transaction involving the firm order (Para. 53, 56, and 65), 
and matching the second subscriber or authorized user to the firm order submitted by the first subscriber or authorized user to form a trade (Para. 2, 11, 13, 48, and 56), 
and once matched the economic fee is due and payable by one of the first subscriber or authorized user or the second subscriber or authorized user independent of completion of the trade (Para. 54 and 63).
Regarding claim 2, 8, and 10, Fitzherbert discloses receiving information associated with the indication of interest from the first subscriber or authorized user and stored in a storage element for review by a second subscriber or authorized user on the user interface (Para. 14, 50 and 66).
Regarding clam 7 and 9, Fitzherbert discloses all of the above, including a non-transitory storage medium storing instructions that cause a processor, as well as a storage element (Para. 27 & 30). 
Regarding claim 11, Fitzherbert discloses a method, implemented by a computing device, comprising: 
transmitting a first user interface to obtain information from a first subscriber or authorized user for an indication of interest in a company (Para. 14, 27, and 30) 
wherein the indication of interest includes an interest in a private security (Para. 4, 6, and 14), 
receiving from the first subscriber or authorized user the information about the indication of interest in the company, the information about the indication of interest in the company being stored in a storage element (Para. 14, 28-30), 
receiving information associated with the indication of interest from the first subscriber or authorized user and stored in a storage element for review by a second subscriber or authorized user on the user interface (Para. 14, 49, 50, and 66; Exporter and importer conclude sales; Banks access website; Importer then selects bid), 
transmitting to the first subscriber or authorized user a second user interface to obtain instructions to convert the indication of interest into a firm order (Para. 14, 15, 53, 56, and 67;Transmitting the bids to the importer’ Path of Step 2, indicated by green lines; With encrypted quote commitment sent), 
the firm order having an economic fee associated therewith (Para. 30, 56 and 72; Market bid is an economic fee; Economic fee 62), 
(Para. 3, 13, 27, 48, 49, and 67), 
transmitting a third user interface to obtain authorization information authorizing the first subscriber or authorized user to convert the indication of interest into the firm order (Para. 14, 53; 54, Receiving bids from banks at website; 56, Banks make bid at website, and Para. 67),
if the first subscriber or authorized user is authorized to submit the firm order, receiving the authorization information from the first subscriber or authorized user, the authorization agreement being stored in the storage element (Para. 14, 28-30), 
converting the indication of interest into the firm order (Para. 3, 13, 27 and 67), 
placing the firm order into an on-line trading marketplace (Para. 3, 13, 27, 30 and 67), 
receiving a request from a second subscriber or authorized user to proceed with a transaction involving the firm order (Para. 53 (participating banks), 56 (different banks), and 65), and 
matching the second subscriber or authorized user to the firm order submitted by the first subscriber or authorized user to form a trade (Para. 2, 11, 13, 48, and 56), 
and once matched the economic fee is due and payable by one of the first subscriber or authorized user or the second subscriber or authorized user independent of completion of the trade (Para. 54, and 63).



Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Millard (US20020007335).  
Regarding claim 12, Millard discloses in a digital trading marketplace for trading interests in a company, a computer-implemented method of trading the interests (Para. 66 and 68), the method comprising
generating a window element having along one side a drop down menu list element having a plurality of menu items associated therewith, a plurality of window tab elements disposed in a row along a top portion of the window element (Fig. 8A, 10, 15A; Para. 218, 223, 316, and 330), 
a button element disposed along the top portion of the window, the button element allowing a user to input an indication of interest in a selected company (Fig. 8A, 10, and 15; Para. 175, 189, 218, and 321; Step 986), and 
a left pane element and right pane element (Fig. 15A), 
wherein the right and left pane elements form part of the window (Both form part of the window), 
the left pane element displaying on a display element messages associated with selected users of the trading marketplace (Fig. 8A, 10, and 15A, Several panes located in Fig. 15A)
and the left pane element displaying on a display information associated with each of the plurality of window tab elements (Fig. 8A, 10, and 15A; Para. 25, 134, 292, and 316, 320 and 321).
Regarding 16, Millard discloses when the button element is selected, generating a user interface element for display in the window to allow a subscriber or authorized user to submit trading information associated with the selected company (Para. 187, 202, 202, and 216).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzherbert, in view of Millard (US 20020007335). 
Regarding claim 3, Fitzherbert discloses receiving the indication of interest comprising receiving trade information including accompany name (Para. 50), economic fee (Para. 56), 62,  (Para. 59, 172, 182, and 3454/350; Fig. 15-16).
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Fitzherbert with Millard, Doing so allows the user to understand the price per share to be traded, as well as the numbers to be traded, to ensure an effective trade.  
Regarding claim 4, modified Fitzherbert discloses receiving a request to submit the indication of interest with the trade information associated therewith (Para. 14, and 27).
Regarding claim 5, modified Fitzherbert generating information associated with the company for display on the user interface (Para. 14, 27, and 30) including a number of indications of interest associated with the company (Millard, Para. 28, 86, 187, and 203), a number of firm orders associated with the company, and bid offer information associated with the company (Millard, Para. 187, 203, 347 and 350; Fig. 15-16).
Regarding claim 6, modified Fitzherbert where the bid and offer information comprises share price information offered on one or more shares of the company or share price information bid on one or more shares of the company (Millard, Para. 59, and 172; Fig. 15-16).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDON M DUCK/Examiner, Art Unit 3698                                                                                                                                                                                                        
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691